DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the step of providing a plurality of predetermined sequences".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the plurality of predetermined sequences".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerg (US 2004/0036602).
As per claim 18, Lerg teaches a system for automatically implementing security measures comprising: 2one or more Central Processing Units (CPUs) configured to collect data 3inputs from more than one source and to output at least one predetermined security 4measure (Lerg, figs. 2, 3B, 4A and [0039] and [0064]: The microprocessor is the CPU of the system; the shot detection system of fig. 4A is the same as that in figs. 1-3, just for gunshot detection; the microprocessor is used to collect data inputs from multiple sources and output security measures such as alarms);  5one or more energy sensor for detecting at least one gunshot connected 6to the one or more CPUs (Lerg, figs. 2, 3B, 4A and [0039] and [0064]-[0065]: There are multiple sensors connected to the microprocessor for detecting gunshots);  7a triple validation apparatus comprising a first validation and second 8validation within the one or more energy sensors (Lerg, fig. 4C and [0069]-[0075]: Multiple sensors detecting different parameters are used to validate the detection of a gunshot) and the third validation within the one 9or more CPUs (Lerg, figs. 2, 3B, 4A and [0039] and [0064]-[0075]: The microprocessor confirms that all the needed parameters are sensed to validate occurrence of a gunshot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerg in view of Day et al (US 2019/0295207).
1As per claim 19 (dependent on claim 18), Lerg does not disclose:
wherein the plurality of predetermined security 2sequences is based on a building layout, a number of doors, a location of the at least 3one detected gunshot and whether the building is populated.
However, in the same art of responding to a security event, Day teaches:
wherein the plurality of predetermined security 2sequences is based on a building layout (Day, [0062]: The building layout affects the response to guide people to safe zones), a number of doors (Day, [0052], [0065], and [0080]: The response includes lcok control of certain, or a number of, doors to guide people or trap intruders), a location of the at least 3one detected gunshot (Day, [0062]-[0063] and [0123]: Security response also depends on the location of the threat, or gunshot) and whether the building is populated (Day, [0062]-[0063] and [0080]: The response guides crowds of people to safe zones or locks the perpetrator away from occupied rooms; thus the response is based on whether the building is populated since the guiding and locking is based on occupancy).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Lerg’s security response to include the response based on the variety of factors, as presented in Day. The motivation is to further assist in ensuring the safety of people and protect them from the threat (Day, [0062]-[0063]).
1As per claim 20 (dependent on claim 18), Lerg and Day further teaches:
wherein the doors comprise remote locking doors (Lerg, [0066] and Day, [0080]: Doors may be remotely locked to assist in the security response).  
-23-1As per claim 21 (dependent on claim 18), Lerg and Day further teaches:
wherein the one or more CPUs and one or more energy sensors are configured to providing location coordinates of a detected and 3validated gunshot (Day, fig. 13 and [0182]: The sensors are used to triangulate the location of the gunshot).  
1-23-1As per claim 22 (dependent on claim 21), Lerg and Day further teaches:
further comprises a plurality of cameras that can 2be directed towards the location coordinates (Day, fig. 13 and [0182]: based on the location of the gunshot, cameras are activated to validate the threat).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerg in view of Nickles et al. (US 2014/0266721).
1-23-1As per claim 23 (dependent on claim 18), Lerg does not disclose:
further comprise a map with a status of all doors in 2one or more buildings, an automatic 911 mobile device for advising of the detection, 3notifying subscribed mobile devices of the detection, and a Public Announcement (PA) 4system with a preprogramed announcement.
However, in the same art of security responses, Nickles teaches:
further comprise a map with a status of all doors in 2one or more buildings (Nickles, [0030]: Part of the security response includes presenting a map of the building and indicating the status of each door in the building), an automatic 911 mobile device for advising of the detection (Nickles, [0022]: The security response includes automatic contact of 911 to communicate identified threats), 3notifying subscribed mobile devices of the detection (Nickles, [0028]: Notifications may be sent to school administrators identifying the threats), and a Public Announcement (PA) 4system with a preprogramed announcement (Nickles, [0028]: Audio alarms may be triggered throughout the facility to alert anyone to exit the premises).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Lerg’s security response to include the various notifications and displays, as presented in Nickles. The motivation is to provide continuous and immediate security data to requesting users in the event of a threat, and to ensure the personal safety of individuals located within a certain type of facility (Nickles, [0032]).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerg in view of Mimoun et al. (US 2018/0317025).
11-23-1As per claim 24 (dependent on claim 18), Lerg does not disclose:
further comprising a housing for the at least one 2 energy sensor for attenuating noise to the one or more energy sensors.
However, in the same art of audio sensors, Mimoun, [0188]-[0189], teaches that audio sensor hosing may include structure to dampen, or attenuate, received noise.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Lerg’s audio sensors to include housing structure to dampen sound, as taught by Mimoun. The motivation is to assist in filtering the received sound to facilitate processing of the desired frequencies (Mimoun, [0185] and [0189]).

Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the specific triple validation as described in claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite in the PTO-892 form are related to gunshot detection and security systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W BEE/            Primary Examiner, Art Unit 2699